Citation Nr: 0801190	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-39 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hearing 
loss.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from June 1960 to June 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
reopening of service connection for bilateral hearing loss.  

The veteran and his spouse appeared and testified at a 
personal hearing at the RO in December 2005. 

The reopened issue of service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
in an July 1997 rating decision; the veteran was notified of 
that decision July 25, 1997, but did not enter a notice of 
disagreement with that decision within one year of issuance 
of notice. 

2.  The evidence associated with the claims file subsequent 
to the July 1997 rating decision denial of service connection 
for bilateral hearing loss that was not previously submitted 
to agency decisionmakers, when considered with previous 
evidence of record, relates to unestablished facts of in-
service acoustic trauma, chronic hearing loss in service, 
continuous post-service symptoms of hearing loss, and 
relationship of currently diagnosed bilateral hearing loss 
disability to service that are necessary to substantiate a 
claim for service connection for bilateral hearing loss.




CONCLUSIONS OF LAW

1.  The July 1997 RO rating decision that denied service 
connection for bilateral hearing loss became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 20.302, 20.1103 (2007). 

2.  The additional evidence associated with the file since 
the RO's July 1997 rating decision is new and material, and 
the claim for service connection for bilateral hearing loss 
is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The duty to notify provisions of the statute and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

A VA notice and duty to assist letter dated in November 2004 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as the letter informed the appellant of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, and what evidence the appellant 
should provide, informed the appellant that it was the 
appellant's responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claim.  

The November 2004 letter notified the veteran that the July 
1997 rating decision had become final, of the basis of that 
prior denial, and what type of evidence was required to 
reopen the claim.  To the extent that there may be any 
deficiency of notice or assistance on the issue of reopening 
service connection for bilateral hearing loss, there is no 
prejudice to the appellant in proceeding with this issue 
because of the favorable nature of the Board's decision on 
this issue (reopening of the claim).  Because the claim to 
reopen service connection for bilateral hearing loss (based 
on new and material evidence) has been reopened, any 
deficiency regarding notice of the basis for a prior final 
denial of a claim, or what information or evidence is 
necessary to reopen a claim, is not prejudicial to the 
appellant's claim on this issue.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and personal hearing 
testimony.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal on the issue of reopening service connection for 
bilateral hearing loss.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Reopening Service Connection for Bilateral Hearing Loss

In a July 1997 rating decision, the RO denied service 
connection for bilateral hearing loss, finding that there was 
no evidence of treatment of hearing loss in service.  The 
appellant was notified of this decision on July 25, 1997.  
The appellant did not enter a notice of disagreement with 
that decision within one year of issuance of notice of the 
decision; therefore, the July 1997 rating decision became 
final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  

By submission of an October 2004 claim form, the veteran 
effectively entered a request to reopen service connection 
for bilateral hearing loss.  The January 2005 RO rating 
decision on appeal denied reopening of service connection for 
bilateral hearing loss.  The Board has a legal duty to 
address the "new and material evidence" requirement 
regardless of the actions of the RO.  If the Board finds that 
no new and material evidence has been submitted, it is bound 
by a statutory mandate not to consider the merits of the 
case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 
F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).

The law provides that a claimant may reopen a previously 
final adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the VA Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.  Consequently, the 
evidence that must be considered in determining whether there 
is a basis for reopening this claim is that evidence added to 
the record since the final July 1997 RO rating decision.

The evidence of record at the time of the July 1997 rating 
decision included the veteran's DD Form 214, which reflects 
that the veteran's military occupational specialty was basic 
artillery, and that the veteran also qualified as marksman 
with a 50 caliber (Carbine M-1) and as an expert rifleman 
with a 50 caliber (Rifle M-1).  The evidence of record at the 
time of the July 1997 rating decision included service 
medical record evidence that showed hearing measured as 15/15 
on the whispered voice test at service entrance and at 
service separation.  The evidence of record at the time of 
the July 1997 rating decision also included February 1997 VA 
audiology and ear disease examination reports that showed the 
veteran's reported history of two years of exposure to 
hazardous bursts of noises while in the artillery division in 
military service, complaints of decreased hearing for the 
previous ten years, complaints of left ear ache, and current 
hearing loss disability based on audiological testing that 
met VA standards at 38 C.F.R. § 3.385 (2007).  The evidence 
of record at the time of the July 1997 rating decision 
further included private treatment records dated in 1995 and 
1996 showing complaints of difficulty hearing or poor 
hearing. 

The additional evidence of record since the July 1997 rating 
decision includes an October 2004 claim to reopen (Veteran's 
Application for Compensation, VA Form 21-526) that reflects 
the veteran indicated that his hearing loss disability began 
in service in 1961.  The additional evidence of record since 
the July 1997 rating decision includes VA treatment records 
dated in May 2002 that show the veteran was being treated at 
the Ponce VA outpatient clinic for hearing loss, and dated in 
2003 and 2004 that show the veteran had been prescribed 
hearing aids.  The additional evidence of record since the 
July 1997 rating decision includes a December 2005 VA 
audiology examination report that shows current hearing loss 
disability of both ears that meets the regulatory definition 
of current hearing loss disability under 38 C.F.R. § 3.385 
(2007) for VA disability compensation purposes, as reflected 
by puretone audiological measures at the 500, 1000, 2000, 
3000, and 4000 Hertz levels, as well as speech recognition 
score.  The additional evidence also includes a January 2006 
VA audiological ear disease examination report that notes the 
veteran is claiming bilateral hearing loss, that the veteran 
had been issued a hearing aid for the left ear, is negative 
for evidence of ear disease other than hearing loss, and 
reflects that the VA examiner was unable to offer an opinion 
as to whether the veteran's currently diagnosed bilateral 
hearing loss disability was related to service.  

The additional evidence also includes December 2005 personal 
hearing testimony by the veteran and his spouse at the RO 
(Decision Review Officer hearing) that includes testimony 
regarding service in the infantry and in-service exposure to 
acoustic trauma of heavy artillery, including cannon fire, 
without hearing protection; that the veteran gradually began 
losing his hearing starting in service in 1960; that he 
sustained more noise exposure on the left side during service 
because he was positioned on the right side of the cannon; he 
experienced hearing loss in service following cannon fire; he 
experienced hearing loss incidents while still in service in 
1962; that after service he experienced gradual hearing loss; 
and that after service he worked as a pipe fitter.   

After a review of all the evidence of record, the Board finds 
that the evidence received since the July 1997 RO rating 
decision that was not previously submitted to agency 
decisionmakers, when considered with previous evidence of 
record, relates to unestablished facts of in-service acoustic 
trauma, chronic hearing loss in service, continuous post-
service symptoms, and relationship of currently diagnosed 
hearing loss to service, and raises a reasonable possibility 
of substantiating the claim for service connection for 
bilateral hearing loss.  Notwithstanding the July 1997 rating 
decision's application of incorrect legal standard that the 
evidence had to show treatment for hearing loss in service, 
which is not a legal requirement to establish service 
connection for hearing loss disability, the additional 
evidence received since the July 1997 rating decision in fact 
relates to other unestablished facts that are necessary to 
substantiate a claim for service connection for bilateral 
hearing loss.  For these reasons, the Board finds that new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for bilateral hearing 
loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Having reopened the claim for service connection for 
bilateral hearing loss, because the RO did not reach the 
merits of the claim in the January 2005 rating decision on 
appeal, and because the duty to assist the veteran requires 
further development that includes an adequate examination and 
medical nexus opinion based on an accurate history, the Board 
is remanding the reopened claim for service connection for 
bilateral hearing loss for additional development and 
adjudication of the claim on the merits. 


ORDER

New and material evidence has been received to reopen a claim 
of service connection for bilateral hearing loss; the claim 
is reopened, and is granted to this extent only.


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the steps to be taken in determining whether a VA examination 
is necessary prior to final adjudication of a claim.  In 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  38 U.S.C.A.  
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.   

In this case, the December 2005 VA audiology examiner 
conducted clinical examination and audiological testing of 
the veteran's ears, but did not offer a medical nexus opinion 
as to whether the veteran's currently diagnosed bilateral 
hearing loss disability was related to in-service acoustic 
trauma.  The evidence of record establishes the veteran's 
exposure to acoustic trauma in service.  The Board finds that 
the December 2005 VA audiology examination report is 
inadequate for rating purposes because it did not offer an 
opinion as to whether the veteran's currently diagnosed 
bilateral hearing loss disability was related to exposure to 
acoustic trauma in service.  See 38 C.F.R. § 4.2 (2007) (if 
an examination report does not contain sufficient detail, it 
should be returned as inadequate for rating purposes). 

The January 2006 VA ear disease examination report reflects 
that the VA examiner indicated that he could not render a 
medical nexus opinion without resort to mere speculation.  
The Board finds that the January 2006 VA examination report 
is inadequate for rating purposes because it reviewed only a 
partial history that was inaccurate to the extent it 
characterized the evidence as there being "no evidence as to 
the veteran's hearing loss during active duty nor following 
discharge from service."  The claims file includes the 
veteran's DD Form 214 that alone establishes exposure to 
acoustic trauma in service, showing that exposure to 
artillery fire would have been part of the veteran's very job 
description, and shows exposure to 50 caliber gun fire.  The 
claims file also includes the veteran's statements and 
testimony of in-service exposure to acoustic trauma of heavy 
artillery, including cannon fire, without hearing protection; 
gradual loss of hearing starting in service in 1960, 
including episodes of hearing loss in service following 
cannon fire; that he sustained more noise exposure on the 
left side during service because he was positioned on the 
right side of the cannon; and gradual hearing loss after 
service.  Even the December 2005 VA audiology examination 
report, which the January 2006 VA ear disease examiner 
apparently did not read, included the veteran's report or 
complaints of progressive hearing loss since service in 1960.  
See 38 C.F.R. § 4.2 (if an examination report does not 
contain sufficient detail, it should be returned as 
inadequate for rating purposes).  For these reasons, the AOJ 
should undertake further development necessary to decide the 
claim for service connection for bilateral hearing loss, 
including additional VA audiology examination and medical 
nexus opinion based on an accurate and complete history.

Accordingly, the reopened issue of service connection for 
bilateral hearing loss is REMANDED for the following action:

1.  The AOJ should arrange for the 
veteran another VA audiology examination 
of both ears.  The examiner should be 
provided the full and accurate relevant 
history of bilateral hearing loss 
disability, including the history of in-
service exposure to heavy artillery fire, 
including cannon fire, and exposure to 50 
caliber weapons fire; gradual loss of 
hearing starting in service in 1960, 
including episodes of hearing loss in 
service following cannon fire; and 
gradual and progressive hearing loss 
after service.  The VA audiology examiner 
should be provided access to relevant 
documents in the claims file in 
conjunction with the examination.  

For the currently diagnosed bilateral 
hearing loss disability, the examiner 
should offer an opinion as to whether the 
currently diagnosed hearing loss 
disability of the left and right ear is 
at least as likely as not (50 percent or 
greater probability) related to (caused 
or aggravated by) in-service acoustic 
traumas.  A complete rationale should be 
provided for the opinion given.  If the 
requested medical opinion cannot be 
given, the examiner should state the 
reason(s) why.

2.  Following the above development, VA 
should adjudicate on the merits the claim 
for service connection for bilateral 
hearing loss.  If any of the benefits 
sought on appeal are not granted, an 
appropriate supplemental statement of the 
case should be issued.  The veteran 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claims folder is 
returned to the Board.  

The purpose of this remand is to assist the veteran by 
further developing his claim for service connection for 
bilateral hearing loss.  No action by the veteran is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


